IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-40915
                         Summary Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

STAFFORD DEWAYNE PATTERSON,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC Nos. 3:00-CV-56
                            3:97-CR-4-13
                       --------------------
                         January 22, 2003

Before DAVIS, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Stafford Dewayne Patterson, federal prisoner #06408-078, has

filed a motion and brief to expand the district court’s grant of

a certificate of appealability (COA) to include the claims that

the district court constructively amended his indictment by

instructing the jury that it was to determine the amount of drugs

involved in his offense, which he contends violates Apprendi v.

New Jersey, 530 U.S. 466 (2000), and that counsel was ineffective


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-40915
                                -2-

for depriving him of his right to testify.    He also challenges

the district court’s denial of his 28 U.S.C. § 2255 claim that

his indictment, conviction, and sentence were in violation of

Apprendi.   The district court granted COA on the issue whether

Apprendi applies retroactively to cases on collateral review.

     We herein address all of Patterson’s claims as opposed to

first determining whether to expand the grant of COA and then

subsequently addressing Patterson’s appeal on the issue for which

COA was granted by the district court.     See United States v.

Kimler, 150 F.3d 429 (5th Cir. 1998); United States v. Kimler,

167 F.3d 889 (5th Cir. 1999).

     To obtain a COA, Patterson must make a substantial showing

of the denial of a constitutional right.     28 U.S.C. § 2253(c)(2).

Patterson’s conclusory assertion that his testimony would have

resulted in an acquittal had he been allowed to testify is

insufficient to demonstrate ineffective assistance.     See Sayre v.

Anderson, 238 F.3d 631, 634 (5th Cir. 2001).     Because Apprendi is

not retroactively applicable, see United States v. Brown,

305 F.3d 304, 310 (5th Cir. 2002), Patterson’s constructive-

amendment claim likewise fails.   Accordingly, Patterson’s motion

to expand COA is DENIED.

     Because Apprendi does not apply to cases on collateral

review, the district court’s denial of Patterson’s claim that his

indictment, conviction, and sentence violated Apprendi is

AFFIRMED.   See id.

     AFFIRMED; MOTION TO EXPAND COA DENIED.